Citation Nr: 0513815	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1950, and from November 1950 to December 1954.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  
The veteran's claims file is associated with the RO in Reno, 
Nevada.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is in relative equipoise on the question of 
whether the veteran experienced sexual trauma in service, 
which resulted in the veteran's currently diagnosed PTSD.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for PTSD.  Therefore, no 
further development is needed with regard to this claim.

Analysis

The veteran contends that he was sexually assaulted in August 
1948 by an unidentified petty officer.  The petty officer 
threatened a bad conduct discharge if the veteran reported 
it.  The veteran states that he later hit a Non-Commissioned 
Officer, unsuccessfully requested a transfer, and began 
drinking more.  The veteran reported a private psychiatric 
hospitalization in 1955.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

In March 2002, section 3.304(f), was amended to add a 
specific section dealing with claims for service connection 
for PTSD secondary to allegations of an in-service personal 
assault.  The regulation now provides, in pertinent part, 
that if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Moreover, the regulation provides that evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of 
the stressor.  Such evidence includes, but is not limited to, 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and postservice medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

The National Personnel Records Center has informed VA that 
the veteran's original service personnel records are 
unavailable due to fire.  The Board is aware that in such a 
situation it has a heightened duty to assist a claimant in 
developing his or her claim.  This duty includes the search 
for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, VA medical records reflect that the veteran has 
PTSD, linked to sexual trauma the veteran described as having 
occurred in service.  The report of an August 2002 VA 
psychiatric examination provides an Axis I diagnosis of PTSD, 
inservice sexual assault.  The examiner further explained 
that this inservice assault was the assault by the petty 
officer.  

Therefore, the remaining issue is whether there is sufficient 
credible supporting evidence of the occurrence of the alleged 
sexual assault in service to place the evidence as to that 
material issue of fact at least in approximate balance.  The 
"negative" evidence of record is the absence of direct 
evidence in the veteran's service medical or personnel 
records of the occurrence of the assault in service.  The 
absence of such evidence demonstrates either that no assault 
took place or that the veteran never reported the incident to 
anyone in service.  The 2002 amendment to section 3.304(f) 
contemplates that this situation will often confront 
adjudicators in these types of PTSD cases, and the amendment 
specifically provides for alternative forms of evidence that 
may constitute credible supporting evidence of the occurrence 
of the stressor.  Among these are evidence of substance 
abuse, a request for a transfer, and deterioration in work 
performance.  38 C.F.R. § 3.304(f).

In this case, service personnel records submitted by the 
veteran show that during his first period of service, he was 
absent over leave on a number of occasions after the reported 
assault, one of which was not excused.  In June 1949, the 
veteran was subject to a Captain's Mast for drunkenness.  His 
performance marks declined at approximately the time of the 
one year anniversary of the assault.  These are the kinds of 
symptoms that section 3.304(f) specifically contemplates as 
constituting credible supporting evidence of an alleged 
assault in service.  

Moreover, within one year of the veteran's separation from 
his final period of service, a VA physician gave him a 
psychiatric diagnosis (emotionally unstable personality), and 
he submitted a claim for service connection for a psychiatric 
disability, which VA denied.  

In light of this evidence, the Board concludes that there is 
at least an approximate balance of positive and negative 
evidence in this case with regard to the issue of the 
occurrence of sexual assault in service as the veteran 
contends, and therefore the benefit of the doubt must be 
resolved in favor of the veteran in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for PTSD is warranted in this case.


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


